DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 4 and 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 4, the limitation “the measurement conduction line” lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the measurement wire.”
	Per claim 9, the limitations “the output signal” in lines 3-4 and “the set current” in line 6 lack sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitations are interpreted as implying “an output signal” and “a set current,” respectively.  Dependent claims 10 and 13-20 are consequently rejected because they inherit this deficiency in claim 9.

	Per claim 11, the limitation “a high precision A/D converter” lacks clarity because, in light of the specification, the degree of precision required for an A/D converter to be deemed a “high” precision A/D converter is unclear.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.
Per claim 11, the limitations “the output signal” in line 4 and “the set current” in line 6 lack sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitations are interpreted as implying “an output signal” and “a set current,” respectively.  Dependent claim 12 is consequently rejected because it inherits this deficiency in claim 11.
Per claim 13, the phrase “regarding the current-sensor system with a control part in claim 9” lacks clarity.  For the purpose of examination, said phrase is interpreted as implying “a current-sensor system of claim 9.”
Per claim 13, the limitations “the preset value” in line 3 and “the set value” in line 4 lack sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitations are interpreted as implying “a preset value” and “a set value,” respectively.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


7.	Claims 1, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious in view of Reid et al. (hereinafter “Reid”) – US 2005/0083616 – and Macphail – US 2004/0183521.

Per claim 1, Reid teaches a current sensor for alternating current which measures the alternating current in the power wire (Fig. 1; line conductor 30; ¶19) of which the purpose is to supply alternating current power to an electric device and which has a voltage difference at both ends of the above first input/output terminal and the second input/output terminal to enable alternating current to flow between the first input/output terminal and the second input/output terminal, that includes:
a sensor part (Fig. 1; current transformer T1; ¶19) located between the above first input/output terminal and the second input/output terminal, being separated by a certain distance with an electrical insulating material (The current transformer T1 is located between the terminals of the line conductor 30 and is separated from the line conductor 30 by air (Fig. 1; ¶19)); and
a means of detecting alternating current by measuring the electromotive force induced across the above measurement wire from the magnetic field generated by the current flowing through the power wire located between the above first input/output terminal and the second input/output terminal; and what is characterized in that the means of detecting the above alternating current includes an amplifier (An amplifier U2 and a microcontroller U1 are configured to detect an alternating current from the current transformer T1 (Fig. 1; ¶25)).

However, Reid does not teach the sensor part as including a non-coil type measurement wire arranged in parallel with the power wire.  In contrast, Macphail teaches a power detector (Fig. 4a; ¶26). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid such that the current transformer T1 is replaced by a measurement wire.  One of ordinary skill would make such a modification for the purpose of detecting the flow of electrical energy in an adjacent wire (Macphail; ¶26).

Per claim 5, Reid in view of Macphail teaches the current sensor of Claim 1 characterized in that the above measurement wire is comprised of either a piece of one-dimensional wire, two-dimensional plane or three-dimensional tube (A three-dimensional wire is provided (Macphail; ¶26)).

Per claim 9, Reid in view of Macphail teaches a current-sensor system using a current sensor of Claim 1 characterized in that a micro-controller (220) connected to the above amplifier is additionally included; and the above micro-controller (220) is comprised of an A/D converter (221) which changes the output signal of the above current sensor (100) to a digital signal, a comparative judgment part (222) which judges the digital signal from the above A/D converter (221) by comparing it with the set current, and a control signal generating part (223) which generates a control signal if the value measured is bigger than the set current (An A/D converter and microcontroller U1 are provided.  If the sensed current is greater than a threshold value, a fault is indicated and a trip function is activated (Reid; ¶25)).


Per claim 11, Reid in view of Macphail teaches a current-sensor system using a current sensor of Claim 1 characterized in that the above means of detecting alternating current is substituted with a micro-controller (220) and the above micro-controller (220) is comprised of a high precision A/D converter (221) which changes the output signal of the above sensor part (100) to a digital signal being directly connected to the above sensor part (100), a comparative judgment part (222) which judges the digital signal from the above A/D converter (221) by comparing it with the set current, and a control signal generating part (223) which generates a control signal if the value measured is bigger than the set current (An A/D converter and microcontroller U1 are provided.  If the sensed current is greater than a threshold value, a fault is indicated and a trip function is activated (Reid; ¶25)).

Per claim 13, Reid in view of Macphail teaches the current-sensor system with a control part in Claim 9; a breaker characterized in that it includes a switching means which compares the output signal of the above current sensor with the preset value and cuts the power if a current bigger than the set value is detected (A breaker is provided that is capable of activating a trip function (Reid; ¶25)).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Gao et al. (hereinafter “Gao”) – US 2018/0174724.

Per claim 3, Reid in view of Macphail teaches the current sensor of Claim 1.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that a ferrite bead high frequency filter for removal of high frequency noise that flows in through the measurement wire is connected to the front end of the above amplifier.
In contrast, Gao teaches a current sensing circuit comprising ferrite beads 14, 16 that suppress high frequency noise and are connected to an amplifier 24 (Fig. 2; ¶4).
(Gao; ¶4).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Hashimoto – US 2009/0289609.

Per claim 4, Reid in view of Macphail teaches the current sensor of Claim 1.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized by a capacitor filter connected to the front end of the aforementioned amplifier for removal of high frequency chattering noise that flows in through the measurement conduction line.
In contrast, Hashimoto teaches a power supply tester comprising a low pass filter that includes a filter capacitor 113 (Fig. 6; ¶51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a filter capacitor is provided.  One of ordinary skill would make such a modification for the purpose of removing high frequency signals (Hashimoto; ¶51).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Shih et al. (hereinafter “Shih”) – US 2002/0194730.

Per claim 6, Reid in view of Macphail teaches the current sensor of Claim 1.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that the power wire and the measurement wire have a curved pattern; the above curved pattern gathers 
In contrast, Shih teaches a device for transmitting an electrical signal comprising curved wires (Fig. 1; ¶30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that the power wire and measurement wire are curved.  One of ordinary skill would make such a modification for the purpose of transmitting an electrical signal in a space-restricted area (Shih; ¶30).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Okuyama et al. (hereinafter “Okuyama”) – US 2018/0284162.

Per claim 7, Reid in view of Macphail teaches the current sensor of Claim 1.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that a shield film that cuts off the electromagnetic wave generated across the power wire that goes outside and the electromagnetic wave coming in from outside is additionally included.
In contrast, Okuyama teaches a current sensor comprising shielding plates that surround a bus bar 2 to provide sufficient shielding when measuring a high current (Fig. 1A; ¶5 and 19).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that shielding is provided around the power wire.   One of ordinary skill would make such a modification for the purpose of providing sufficient shielding when measuring a high current (Okuyama; ¶5).

12.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Meehleder – US 2016/0258984.

Per claim 8, Reid in view of Macphail teaches the current sensor of Claim 1.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that the above sensor part is arranged on a polyimide substrate in a micro-sensor pattern; and it organizes a flexible printed circuit board to have flexibility.
In contrast, Meehleder teaches a current monitor comprising a flexible PCB 4 composed of a sheet of polyimide (Fig. 1B; ¶20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that the sensor part is arranged on a flexible circuit board.  One of ordinary skill would make such a modification for the purpose of orienting a sensor part adjacent to a circuit wire (Meehleder; ¶20).

13.	Claims 10, 12, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Atoji et al. (hereinafter “Atoji”) – US 2008/0165462.

Per claim 10, Reid in view of Macphail teaches the current sensor of Claim 9.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that a communication part (224) is additionally included and the current sensor can communicate with external devices via the above communication part.
In contrast, Atoji teaches a current breaker comprising a communication unit 33 that makes communications with an external device (Fig. 1; ¶28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a communication unit is provided.  One of ordinary skill would make such a modification for the purpose of communicating circuit properties to an external device (Atoji; ¶28).

Per claim 12, Reid in view of Macphail teaches the current sensor of Claim 11.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that a communication part (224) is additionally included and the current sensor can communicate with external devices via the communication part (224).
In contrast, Atoji teaches a current breaker comprising a communication unit 33 that makes communications with an external device (Fig. 1; ¶28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a communication unit is provided.  One of ordinary skill would make such a modification for the purpose of communicating circuit properties to an external device (Atoji; ¶28).

Per claim 20, Reid in view of Macphail teaches the current sensor of Claim 13.  However, Reid in view of Macphail does not explicitly teach the current sensor characterized in that a communication part (224) is additionally included and the breaker can communicate with external devices wirelessly or over a wire via the communication part.
In contrast, Atoji teaches a current breaker comprising a communication unit 33 that makes communications with an external device (Fig. 1; ¶28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a communication unit is provided.  One of ordinary skill would make such a modification for the purpose of communicating circuit properties to an external device (Atoji; ¶28).

14.	Claims 14-19 are rejected under 35 U.S.C. 103 as being obvious in view of Reid and Macphail, in further view of Bodo et al. (hereinafter “Bodo”) – US 2012/0112728.

Per claim 14, Reid in view of Macphail teaches the current-sensor system of Claim 13.  However, Reid in view of Macphail does not explicitly teach a breaker characterized in that the above switching means (500) is comprised of a signal processing part (200) which compares the output signal of the above current sensor (100) with the preset value and generates a control signal if a current bigger than the set value is detected; a control transistor (330) which receives the control signal from the above signal processing part (200); and a relay (340) which cuts off the power being operated by the above control transistor (330).
In contrast, Bodo teaches a circuit breaker mechanism comprising a transistor 82 that is configured to control the operation of a relay 44 that is disposed on a line that supplies AC power to a load 72 (Fig. 5; Abstract and ¶69).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a relay is provided.  One of ordinary skill would make such a modification for the purpose of controlling the power supplied to a load (Bodo; Abstract).

Per claim 15, Reid in view of Macphail teaches the current-sensor system of Claim 13.  However, Reid in view of Macphail does not explicitly teach a breaker characterized in that the above switching means (500) is comprised of a signal processing part (200) which compares the output signal of the above current sensor (100) with the preset value and generates a control signal if a current bigger than the set value is detected; and a power semiconductor switching device (250) which cuts off the power being operated by the signal generated from the above signal processing part (200).
In contrast, Bodo teaches a circuit breaker mechanism comprising a transistor 82 that is configured to control the operation of a relay 44 that is disposed on a line that supplies AC power to a load 72 (Fig. 5; Abstract and ¶69).
(Bodo; Abstract).

Per claim 16, Reid in view of Macphail teaches the current-sensor system of Claim 13.  However, Reid in view of Macphail does not explicitly teach a breaker characterized in that the above switching means (500) is comprised of a comparative control part (252) which compares the output signal of the above current sensor (100) with the preset value and generates a control signal if a current bigger than the set value is detected; a control transistor (330) which receives the control signal from the above comparative control part (252); and a relay (340) which cuts off the power being operated by the above control transistor (330).
In contrast, Bodo teaches a circuit breaker mechanism comprising a transistor 82 that is configured to control the operation of a relay 44 that is disposed on a line that supplies AC power to a load 72 (Fig. 5; Abstract and ¶69).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a relay is provided.  One of ordinary skill would make such a modification for the purpose of controlling the power supplied to a load (Bodo; Abstract).

Per claim 17, Reid in view of Macphail teaches the current-sensor system of Claim 13.  However, Reid in view of Macphail does not explicitly teach a breaker characterized in that the above switching means (500) is comprised of a comparative control part (252) which compares the output signal of the above current sensor (100) with the preset value and generates a control signal if a current bigger than the set value is detected; a power semiconductor switching 
In contrast, Bodo teaches a circuit breaker mechanism comprising a transistor 82 that is configured to control the operation of a relay 44 that is disposed on a line that supplies AC power to a load 72 (Fig. 5; Abstract and ¶69).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Reid in view of Macphail such that a relay is provided.  One of ordinary skill would make such a modification for the purpose of controlling the power supplied to a load (Bodo; Abstract).

Per claim 18, Reid in view of Macphail in further view of Bodo teaches the breaker of Claim 14 characterized in that the above signal processing part (200) includes a micro-controller (220) connected to the above current sensor; and the above microcontroller (220) is comprised of an A/D converter (221) which changes the output signal of the above current sensor (100) to a digital signal, a comparative judgment part (222) which judges the digital signal from the above A/D converter (221) by comparing it with the set current, and a control signal generating part (223) which generates a control signal if the value measured in the above comparative judgment part (222) is bigger than the set current (An A/D converter and microcontroller U1 are provided.  If the sensed current is greater than a threshold value, a fault is indicated and a trip function is activated (Reid; ¶25)).

Per claim 19, Reid in view of Macphail in further view of Bodo teaches the breaker of Claim 15 characterized in that the above signal processing part (200) includes a micro-controller (220) connected to the above current sensor; and the above microcontroller (220) is comprised of an A/D converter (221) which changes the output signal of the above current sensor (100) to a digital signal, a comparative judgment part (222) which judges the digital signal from the (An A/D converter and microcontroller U1 are provided.  If the sensed current is greater than a threshold value, a fault is indicated and a trip function is activated (Reid; ¶25)).

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danesh et al. (hereinafter “Danesh”) – US 2016/0154029.

Per claim 2, Danesh teaches a current sensor for alternating current which measures the alternating current in the power wire (Fig. 1; supply wire 14; ¶64) of which the purpose is to supply alternating current power to an electric device (Fig. 1; load 18; ¶64) and which has a voltage difference at both ends of the above first input/output terminal and the second input/output terminal to enable alternating current to flow between the first input/output terminal and the second input/output terminal, that includes:
a sensor part (Fig. 1; shunt resistor 20; ¶64) which includes a non-coil type measurement wire arranged in parallel with the power wire located between the above first input/output terminal and the second input/output terminal, being electrically in contact with it with no separation distance (The shunt resistor 20 is located between the AC source 12 and the load 18, is arranged in parallel to the supply wire 14, and is in electrical contact with the supply wire 14 at no separation distance (Fig. 1; ¶64)); and
a means (Fig. 1; measuring apparatus 24; ¶65) of detecting alternating current by measuring the electromotive force induced across the above measurement wire from the magnetic field generated by the current flowing through the power wire located between the above first input/output terminal and the second input/output terminal; and what is characterized in that the means of detecting the above alternating current includes an amplifier (The measuring apparatus 24 is configured to acquire a voltage generated across the shunt resistor 20 and comprises a gain amplifier (Fig. 1; ¶65)).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JAS A SANGHERA/Examiner, Art Unit 2852